Opinion by
Keefe, J.
At the trial it was agreed between the parties that the jars in question are composed of earthenware, decorated, rather than chinaware. The claim that they are the usual containers was abandoned by counsel for the plaintiff. In view of this agreed statement of facts the court held the jars in question to be unusual containers of cordials and therefore properly dutiable by virtue of the provisions of section 504, Tariff Act of 1930, at the rate of 50 percent ad valorem and 10 cents per dozen pieces under paragraph 211, and the collector was directed to make refund accordingly.